Case: 22-30298     Document: 00516540249         Page: 1     Date Filed: 11/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 22-30298                   November 9, 2022
                                Summary Calendar
                                                                   Lyle W. Cayce
                                                                        Clerk

   Hannah Davis, also known as Hannah Callaway,

                                                           Plaintiff—Appellant,

                                       versus

   Jayson Richardson, individually ; in his official
   capacity; Chris Thomas, individually ; in his official
   capacity; Jeffery Henderson, individually ; in his
   official capacity,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 5:19-CV-1330


   Before Davis, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant, Hannah Davis, appeals the district court’s
   summary judgment in favor of Defendants-Appellants, the sheriff and deputy


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-30298     Document: 00516540249           Page: 2   Date Filed: 11/09/2022




                                    No. 22-30298


   sheriffs of the DeSoto Parish Sheriff’s Department, who have been sued in
   their individual and official capacities under 42 U.S.C. § 1983. For the
   reasons set forth below, we AFFIRM.
                               I. BACKGROUND
          Deputies Christopher Thomas and Jeffery Henderson of the DeSoto
   Parish Sheriff’s Department responded to a complaint of a parked car in the
   middle of a bridge on a public highway. The deputies found Plaintiff-
   Appellant, Hannah Davis, in the passenger seat of the vehicle with its motor
   running. Davis was asleep and naked from the waist down. Davis contends
   that the deputies’ conduct after their arrival on the scene violated her
   constitutional rights. She sued the deputies, along with the DeSoto Parish
   Sheriff, Jayson Richardson, in their individual and official capacities, under
   42 U.S.C. § 1983.
          The summary judgment evidence established that the officers shook
   Davis to try to get her to identify herself. When this was unsuccessful, they
   did a sternum rub in the center of Davis’s chest. After a second sternum rub,
   Davis finally responded to the officers and was able to communicate with
   slurred speech. The officers located Davis’s pants and urged her to put them
   on. When she did not do so, they assisted her by lifting her up by her arms
   and pulling the pants over her legs.
          When Davis refused to identify herself, the deputies asked her for
   permission to search her vehicle. Davis consented, and her consent was
   noted in a recording. A state trooper was called to conduct a field sobriety
   test. Davis was unable to complete the test, and she was placed under arrest
   and transported to the DeSoto Parish Jail.
          The district court, in a thorough opinion, parsed through all of Davis’s
   claims and granted summary judgment, dismissing Plaintiff’s action. We




                                          2
Case: 22-30298      Document: 00516540249           Page: 3     Date Filed: 11/09/2022




                                     No. 22-30298


   agree with the district court’s analysis of the summary judgment evidence
   and its reasons for dismissing Plaintiff’s claims which we summarize below.
                                 II. DISCUSSION
          Davis asserts that deputies, acting under the color of state law,
   violated her constitutional rights when they discriminated against her,
   searched her car without a warrant, used the sternum rub while she was
   unresponsive, touched her nude body without consent, and conspired to
   deprive her of equal protection under the law.
          “We review a summary judgment de novo, applying the same
   standards as the district court.” Wilson v. City of Bastrop, 26 F.4th 709, 712
   (5th Cir. 2022) (citation omitted). Summary judgment shall be granted “if
   the movant shows that there is no genuine dispute as to any material fact and
   the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
   P. 56(a). “An assertion of qualified immunity alters the usual summary
   judgment burden of proof, shifting it to the plaintiff to show that the defense
   is not available, though [w]e still draw all inferences in the plaintiff’s favor.”
   Wilson, 26 F.4th at 712 (alteration in original) (internal quotation marks and
   citation omitted).
          A. Violation of Equal Protection
          We agree with the district court that Davis fails to allege or provide
   evidence that she was intentionally discriminated against or that similarly
   situated individuals were treated differently.         The failure to present
   competent summary judgment evidence on these claims led the district court
   to correctly conclude that this cause of action was meritless.
          B. Excessive Force
          Davis next contends that the deputies used excessive force and
   violated her Fourth and Fourteenth Amendment rights. The district court




                                           3
Case: 22-30298      Document: 00516540249          Page: 4   Date Filed: 11/09/2022




                                    No. 22-30298


   correctly analyzed Plaintiff’s claims under the Fourth Amendment because
   the claim that excessive force was used in the course of an arrest should
   properly be analyzed under the Fourth Amendment’s “reasonableness”
   standard.
          Davis cites two specific instances where she asserts the deputies used
   excessive force: (1) when Deputy Thomas employed a sternum rub on her
   chest, as she laid unresponsive, and (2) when both deputies assisted Davis in
   dressing herself and simultaneously touched her exposed body. Davis does
   not allege any unwanted touching occurred outside the context of the
   sternum rub or the momentary action by the deputies in pulling up her pants.
          The Defendants assert, and we agree, that the sternum rub was an
   appropriate action under the circumstances which they were trained to use
   in their basic training. Camera footage showed the deputies asking Davis
   multiple questions and attempting to provoke a response, but Davis remained
   unresponsive. Deputy Thomas explained in deposition that a sternum rub
   was a maneuver that he learned to awake an unresponsive individual.
   Considering the totality of the circumstances, we agree with the district court
   that the degree of force Deputy Thomas used in this situation was neither
   clearly excessive nor unreasonable.
          As for the unwanted touching, the video footage shows the deputies’
   attempting to find Davis’s clothes, and then helping Davis cover her exposed
   body. They lifted Davis by her arms and pulled Davis’s pants over her legs,
   and this was done after repeated attempts to have Davis pull the pants up
   herself.
          We agree with the district court that the deputies’ actions were
   neither excessive nor objectively unreasonable. Consequently, we agree with
   the district court that the deputies are entitled to qualified immunity, and
   summary judgment was properly granted on this claim.




                                         4
Case: 22-30298          Document: 00516540249               Page: 5   Date Filed: 11/09/2022




                                            No. 22-30298


          C. Illegal Search - Fourth Amendment
          Davis contends that the warrantless search of her vehicle violated the
   Fourth Amendment. The automobile exception allows law enforcement
   officers to search a vehicle without a warrant when they have probable cause
   to do so – that is when they believe the vehicle contains contraband or
   evidence of a crime. Having seen a substantial quantity of alcohol in the
   vehicle, the officers clearly had probable cause to believe that Davis had
   committed the crime of driving while under the influence of alcohol. In
   addition, Davis consented to the search.
          D. Monell Liability
          Davis also sued the DeSoto Parish Sheriff’s Department and the
   Sheriff, Jayson Richardson, asserting Monell 1 liability because they
   maintained the policies that allegedly allowed the deputies to violate her
   constitutional rights. As with Davis’s other §1983 claims, she is unable to
   establish Monell liability because, among other reasons, she has not provided
   any evidence that the deputies violated her constitutional rights. “[A]
   municipality cannot be liable ‘[i]f a person suffered no constitutional injury
   at the hands of the individual police officer.’” Bustos v. Martini Club, Inc.,
   599 F.3d 458, 467 (5th Cir. 2010) (second alteration in original) (citation
   omitted).
          As to Davis’s claims against Richardson individually, Davis makes no
   specific allegations against Sheriff Richardson giving rise to a constitutional
   violation, so this claim was correctly dismissed.




          1
              Monell v. Dept. of Social Serv., 436 U.S. 658 (1978).




                                                  5
Case: 22-30298      Document: 00516540249           Page: 6   Date Filed: 11/09/2022




                                    No. 22-30298


          E. State Law Claims
          The district court also dismissed a number of state law claims alleging
   state law violations. These included a claim for intentional infliction of
   emotional distress (“IIED”) against the deputies and a claim against Sheriff
   Richardson as vicariously responsible for the acts of the deputies. As to the
   IIED claim, the court found no evidence of outrageous conduct by the
   deputies required to establish this claim. As to the claim against the sheriff
   predicated on his vicarious liability, we agree with the district court that
   Davis produced no summary judgment evidence demonstrating conduct by
   the deputies that would subject them to liability; consequently, there can be
   no vicarious liability imposed on the sheriff.
          For these reasons and those outlined in the detailed, careful opinion
   of the district court, the judgment is AFFIRMED.




                                          6